



COURT OF APPEAL FOR ONTARIO

CITATION:
Dyce v. Hubbard, 2012
    ONCA 626

DATE: 20120920

DOCKET: C55055

Goudge, Simmons and Gillese JJ.A.

BETWEEN

James E. Dyce

Respondent (Appellant)

and

Megan Hubbard

Applicant (Respondent)

and

Wayne Dyce

(Respondent)

James Dyce, appearing in person

Wayne Dyce, appearing in person

Debora Lyons, for the respondent

Heard: September 18, 2012

On appeal from the order of Justice Thomas J. McEwen of
    the Superior Court of Justice, dated January 20, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellant raises a number of peripheral arguments. The application
    below was fully argued and there is no merit to the appellants want of service
    argument. Nor is there error in the application judge in his discretion hearing
    it with another motion. The appellant filed no motion seeking to cross examine
    Ms. Hubbard at the hearing and declined the invitation to make submissions
    following the hearing.

[2]

On the merits of the appeal itself the appellant has demonstrated no
    basis for interfering with the conclusion reached by the application judge. The
    appeal is dismissed and there is therefore no need to deal with the
    respondents motion.

[3]

Costs to the respondent fixed at $1,000 in total.


